Citation Nr: 1134306	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-13 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine. 

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from February 1977 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In pertinent part of the May 2006 decision, the RO granted service connection and an initial rating of 10 percent for degenerative joint disease of the lumbar spine effective April 21, 2005.  The RO also denied entitlement to TDIU. 

In February 2008 a Decision Review Officer (DRO) decision granted the Veteran a higher initial rating of 20 percent for his degenerative joint disease of the lumbar spine, effective April 21, 2005.  Inasmuch as a rating higher than 20 percent for the service-connected degenerative joint disease is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issues on appeal. 

The Veteran was last afforded a VA examination for degenerative joint disease of the lumbar spine in May 2006.  This was over five years ago.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the current nature and severity of his degenerative joint disease of the lumbar spine.  

An August 2008 VA treatment note indicated that the Veteran wanted to file for Social Security disability benefits.  The file does not contain information indicating whether the Veteran actually filed for any benefits from the Social Security Administration (SSA).  The RO should take efforts to determine if the Veteran filed a claim.  If the Veteran filed a claim for SSA benefits the RO must obtain the decision and the complete records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the Veteran is entitled to SSA benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

As noted above, the RO denied TDIU in a May 2006 rating decision.  The Veteran filed a Notice of Disagreement (NOD) in November 2006.  This NOD addressed both the denial of entitlement to TDIU and the initial rating assigned for his degenerative joint disease of the lumbar spine.  The Board finds that the issue of an entitlement to TDIU is not yet before the Board since a Statement of the Case (SOC) has not been issued.  Therefore, in order to comply with due process requirements, a remand is in order for the RO to prepare an SOC on the issue of an entitlement to TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action that can be taken.  

2.  The RO should determine if the Veteran filed a claim for SSA benefits.  If the Veteran did file a claim for SSA benefits then the RO should obtain a copy of the decision to grant or deny SSA benefits, and the records upon which that decision was based, and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented to show the unavailability of those records.

3.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his degenerative joint disease of the lumbar spine.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should discuss the current nature and severity of the Veteran's degenerative joint disease of the lumbar spine.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

4.  The RO must take the appropriate steps to issue the Veteran an SOC addressing the issue of entitlement to TDIU. This issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in this matter.  

5.  Thereafter, if the Veteran files a timely Substantive Appeal on the issue of entitlement to a TDIU, then the RO should undertake all indicated development and adjudicate the pending claim in light of the entire evidentiary record.  

6.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


